Citation Nr: 0503358	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  03-30 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had service from December 30, 1941 to February 
20, 1946 in the Philippine Commonwealth Army with certified 
active duty with the U. S. Forces from December 30, 1941 to 
August 27, 1942, and from July 27, 1945 to February 20, 1946.  

He was a prisoner of war (POW) at Camp O'Donnell, Capas, 
Tarlac from April 9, 1942 to August 27, 1942.

Service connection was in effect during the veteran's 
lifetime for malaria and schizophrenia.

The veteran died on November [redacted], 2000.  

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, The Republic of the 
Philippines.


FINDINGS OF FACT

1.  Adequate development of the evidence has taken place for 
an equitable disposition of the pending appellate issue at 
this time.

2.  The veteran was a POW during World War II.

3.  Organic heart disease, which was a significant 
contributor to the veteran's death, is presumed to have been 
manifested in service under revised regulations.


CONCLUSIONS OF LAW

1.  The late veteran now meets the criteria for presumptive 
service connection based on former POW status.  38 U.S.C.A. 
§§ 101(32), 1112, 5107 (West 2003); 38 C.F.R. §§ 3.1(y), 
3.203 (2004); 38 C.F.R. § 1.18, 3.309 (October 7, 2004); See 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  

2.  A disease incurred in or aggravated by service did cause 
or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 
(West 2003); 38 C.F.R. §§ 3.303, 3.307, 3.312 (2004); 
38 C.F.R. § 1.18, 3.309 (October 7, 2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Preliminary Considerations

The Board notes at the outset that there have been 
significant recent changes in VA law promulgated to preserve 
due process and provide other guidelines.  In this case, 
because it is possible, based on the evidence now of record, 
to now fully resolve the case on the substantive merits as 
well, it is unnecessary to further delay the claim in order 
to undertake such development.  Based on the evidence of 
record, the Board can stipulate that the applicable 
regulatory mandates are met and that the appellant has been 
in no way prejudiced thereby.

Criteria

The surviving spouse of a veteran who had a service-connected 
disability that was the principal or contributory cause of 
his death, which occurred after December 31, 1956, may be 
eligible for VA death benefits.  See 38 U.S.C.A. § 1310(a); 
38 C.F.R. § 3.312(a).  In order to establish service 
connection for the cause of the veteran's death, the evidence 
must establish that the service-connected disability was 
either the principal or a contributory cause of death.  

For a service-connected disability to be the cause of death, 
it must singly or with some other condition be the immediate 
or underlying cause or be etiologically related to the cause 
of death.  For a service-connected disability to constitute a 
contributory cause of death, it must be shown that it 
contributed substantially or materially; it is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310 (West 2003); 38 C.F.R. § 3.312 (2004).

The regulations provide that service-connected diseases 
involving active processes affecting vital organs should 
receive careful consideration as a contributing cause of 
death from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of the disease primarily causing 
death.  38 C.F.R. § 3.312(c)(3) (2004).

There are primary causes of death, which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  A service-connected 
disability is not generally held to have accelerated death 
unless such disability affects a vital organ and was of 
itself of a progressive or debilitating nature.  38 C.F.R. § 
3.312(c)(4) (2004).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  


Factual Background and Analysis

Review of the record shows that the veteran died in November 
2000.  The death certificate reflects that the immediate 
cause of death was pneumonia.  However, the physician who 
signed the certificate indicated that he had not treated the 
veteran.  

The VA and private clinical records in the file reflect that 
the veteran was seen for a number of disabilities prior to 
his death including osteoarthritis and respiratory problems 
described as pulmonary tuberculosis (PTB).  

X-ray reports from 1989 show cardiac enlargement 
predominantly in the left ventricle area and associated with 
slight widening of the thoracic aorta. 

Clinical records including for the month prior to his death 
(at age 80) reflect that he was also seen for essential 
hypertension and a history of a possible myocardial 
infraction.  His symptoms on the October 2000 admission had 
included shortness of breath and chest pains; reported 
clinical findings included calcification of the aortic knob.  
The notations for the October 2000 hospitalization show that 
he had also been referred to psychiatric evaluation because 
of presenting symptoms.

The initial question that must be resolved in this matter is 
whether the record has established that the veteran had 
status as a former POW.  See 38 U.S.C.A. § 101(32); 38 C.F.R. 
§ 3.1(y) (2004).  Service records confirm that he was a POW 
at Camp O'Donnell, Capas, Tarlac from April to August 1942.

In the earlier (now appealed) rating decision by  the RO, the 
RO denied the claim in part on the basis that the veteran's 
service connected disabilities, schizophrenia and malaria, 
did not contribute to death.  It also did not dispute that 
the veteran was a former POW.  Instead, the RO denied the 
claim based on the fact that the veteran's cause of death, 
pneumonia, was not service connected, was not a presumptive 
condition for a POW, nor was there medical evidence that the 
disorders manifested in service or within one year following 
service.  38 C.F.R. §§ 3.307, 3.309 (2004).  Based upon the 
regulations in effect at the time of the rating decision, the 
analysis by the RO was correct.  

However, 38 C.F.R. § 3.309(c) was recently revised.  Added to 
the list of diseases under 38 C.F.R. § 3.309 are 
atherosclerotic heart disease and hypertensive vascular 
disease (including hypertensive heart disease and 
hypertension); ischemic heart disease and coronary artery 
disease are included within this provision.  Complications of 
atherosclerotic heart disease are also included.  
Complications may include myocardial infarction, congestive 
heart failure and arrhythmia.  Hypertensive vascular disease 
refers to disease associated with elevated blood pressure.  
Complications caused by hypertensive vascular disease are 
included.  Diseases arising from viral or bacterial causes 
are not included.  

These diseases are subject to the presumption service 
connection provisions as follows:  

Disease specific as to former prisoners 
of war. (1) If a veteran is a former 
prisoner of war, the following diseases 
shall be service connected if manifest to 
a degree of disability of 10 percent or 
more at any time after discharge or 
release from active military, naval, or 
air service even though there is no 
record of such disease during service, 
provided the rebuttable presumptions 
provisions of Sec. 3.307 are also 
satisfied.  

38 C.F.R. § 3.309(c) (October 7, 2004).  

The clinical record is quite unequivocal in reflecting that 
in addition to whatever acutely precipitated his death, the 
octogenarian veteran had long been experiencing a variety of 
organic heart problems including, at the very least, 
demonstrated years of heart enlargement, aortic 
calcification, and essential hypertension. 

While there is considerable discussion as to the nature of 
ongoing respiratory problems during the veteran's life, there 
is abundant evidence that he was also experiencing a variety 
of cardiac manifestations due to organic heart disease, and 
complications from these diseases were clearly and 
unequivocally manifested in the cause of his death.  

In fact, there is a great deal of medical evidence of record 
in that regard.  And it is noteworthy that the signatory for 
the death certificate, who designated the cause of death as 
pneumonia, had not actually had him under his care.

In addition, there is competent lay person evidence from the 
veteran's wife and former soldiers who knew the veteran 
during and after his POW internment and which testifies to 
the notion that the veteran suffered health effects of 
circumstances or hardships similar to those experienced by 
POW's (such as malnutrition, torture, physical abuse, or 
psychological stress).  38 C.F.R. § 1.18 (October 7, 2004).  

Based upon the above evidence, the Board finds that the 
veteran acquired diseases as a former POW that resulted in 
his organic heart disease, which is a presumptive service 
connection disease under the revised regulations.  38 C.F.R. 
§ 3.309 (October 7, 2004).  It is unnecessary to speculate as 
to what impact his schizophrenia may or may not have had on 
his death.

As the veteran's heart disease must be reasonably considered 
a contributory cause of the veteran's death, service 
connection for cause of death is warranted.  The benefit of 
the doubt is resolved in favor of the appellant.  See Masors, 
supra; Wilson, supra; Gilbert, supra.  

Accordingly, service connection for cause of death is 
warranted from the effective date of the revised regulations, 
or October 7, 2004.  




ORDER

Service connection for the cause of the veteran's death is 
granted.


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


